J-A27011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TYREUK BELLAMY                             :   No. 215 EDA 2019

                 Appeal from the Order Entered January 3, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001640-2018


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                           Filed: April 15, 2020

        The Commonwealth appeals from the January 3, 2019 order granting

Appellee Tyreuk Bellamy’s pre-trial motion to suppress.           We reverse and

remand for further proceedings.

        We summarize the uncontradicted factual and procedural background of

this case as follows. On February 9, 2018, at 9:45 p.m., Officer Brian Canela

and his partner, Dennis Lippert, were on patrol in full uniform in a marked

police vehicle in a high crime area in Philadelphia.        See N.T. Suppression

Hearing, 1/3/19, at 7-8, 30-31.           As they turned onto the 5900 block of

Warrington Avenue, the officers observed four or five males gathered toward

the end of the block. Id. The officers smelled burnt marijuana emanating

from the group through their cracked windows and decided to move closer.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27011-19



Eventually, they stopped their vehicle parallel to the group. As it was dark,

Officer Lippert deployed the “flashlight on top of the vehicle” in order to better

illuminate the group. Id. at 31. Officer Canela asked if the men were smoking

and no one verbally responded to his question. However, Appellee quickly

moved away from the group and made a motion like he was discarding

something, before returning. Id. at 9, 31.

        Officer Canela told his partner that he was going to “investigate.” Id.

at 9.    He exited the vehicle and walked towards Appellee.        Id.   Appellee

immediately began to walk away, and soon began running away, from the

officer. Id. at 10. Officer Canela chased Appellee. Id. Officer Lippert exited

the vehicle and joined in the pursuit, running parallel to Officer Canela, but in

the street. Id. at 32. After approximately one-half block, Appellee attempted

to cross the street and ran into a parked vehicle, which caused him to fall to

the ground. Id. at 10, 33. The officers jumped on him and attempted to

subdue him. Id. at 10-11, 33. However, Appellee refused to comply with

their commands. Instead, Appellee kept moving his hands under his body and

was “throwing elbows.”     Id.   During the struggle, Officer Canela observed

Appellee pull a gun out of his pocket and attempt to secrete it between his

thighs. Id. at 11. Officer Canela immediately yelled “gun.” Id. While Officer

Lippert did not see Appellee remove the gun from his pocket, he heard Officer

Canela yell “gun” and saw him retrieve the weapon from Appellee’s waistband

area. Id. at 34. Once Officer Canela recovered the weapon, Appellee stopped




                                      -2-
J-A27011-19



resisting the officers and Officer Lippert was able to place him in handcuffs.

Id. Appellee did not have a license to carry a firearm. Id. at 12.

      Appellee was arrested and charged with possessing a firearm with an

obliterated serial number, carrying a firearm without a license, and carrying a

firearm on the public streets in Philadelphia. After all of the charges were held

for court at the preliminary hearing, Appellee filed an omnibus pre-trial motion

to suppress the gun. Specifically, Appellee challenged the constitutionality of

the alleged initial investigative detention and his actual arrest, arguing that

the Commonwealth did not have reasonable suspicion to approach, follow, or

frisk him.

      The court held a suppression hearing, during which Officers Canela and

Lippert both testified.   Appellee did not present any evidence.         At the

conclusion of the hearing, the court credited the officers’ testimony before

granting Appellee’s suppression motion based upon the following legal

conclusions: (1) a seizure occurred when Officer Canela exited his vehicle and

started walking towards Appellee; (2) the police lacked the necessary

reasonable suspicion to conduct an investigative detention at that point

because they did not see any marijuana; and (3) Appellee’s flight from the

police was provoked by Officer Canela’s approach. Id. at 61-63.

      The Commonwealth filed a timely notice of appeal, pursuant to Pa.R.A.P.

311(d), in which it certified that the court’s order terminated or substantially

handicapped the prosecution. See Pa.R.A.P. 904(e). The Commonwealth and

the court both complied with Pa.R.A.P. 1925.

                                      -3-
J-A27011-19



      The Commonwealth raises the following issue for our review:

             Whether the lower court erred in suppressing [Appellee’s]
      gun where officers of the Mobile Field Force Unit patrolling in a
      high crime area smelled burning marijuana apparently emanating
      from a group of men including [Appellee]; where [Appellee]
      walked away, made a discarding motion, and returned to the
      group; where [Appellee] ran away unprovoked after one of the
      officers approached and inquired of the group whether they were
      smoking; and where, after the officer apprehended [Appellee],
      they found a gun where he was attempting to secrete it between
      his legs?

Commonwealth’s brief at 4.

      We begin by noting our well-settled standard of review.

      When the Commonwealth appeals from a suppression order, we
      follow a clearly defined standard of review and consider only the
      evidence from the defendant’s witnesses together with the
      evidence of the prosecution that, when read in the context of the
      entire record, remains uncontradicted. The suppression court’s
      findings of fact bind an appellate court if the record supports those
      findings. The suppression court's conclusions of law, however, are
      not binding on an appellate court, whose duty is to determine if
      the suppression court properly applied the law to the facts.

Commonwealth v. Miller, 56 A.3d 1276, 1278–1279 (Pa.Super. 2012)

(citations omitted).

      Article I, section 8 of the Pennsylvania Constitution and the Fourth

Amendment     to   the   United   States   Constitution   protect   people    from

unreasonable searches and seizures. Commonwealth v. Smith, 836 A.2d

5, 10 (Pa. 2003) (citation omitted).       There are three levels of interaction

between citizens and police officers that guide our analysis when considering

the constitutionality of a stop and seizure: (1) a mere encounter, (2) an



                                      -4-
J-A27011-19


investigative detention, and (3) a custodial detention. Commonwealth v.

Jones, 874 A.2d 108, 116 (Pa.Super. 2005). More specifically:

     A mere encounter can be any formal or informal interaction
     between an officer and a citizen, but will normally be an inquiry
     by the officer of a citizen. The hallmark of this interaction is that
     it carries no official compulsion to stop or respond.

     In contrast, an investigative detention, by implication, carries an
     official compulsion to stop and respond, but the detention is
     temporary, unless it results in the formation of probable cause for
     arrest, and does not possess the coercive conditions consistent
     with a formal arrest. Since this interaction has elements of official
     compulsion it requires reasonable suspicion of unlawful activity.
     In further contrast, a custodial detention occurs when the nature,
     duration and conditions of an investigative detention become so
     coercive as to be, practically speaking, the functional equivalent
     of an arrest.

Commonwealth v. Coleman, 19 A.3d 1111, 1115-17 (Pa.Super. 2011).

     Importantly, in order

     [t]o determine whether a mere encounter rises to the level of an
     investigatory detention, we must discern whether, as a matter of
     law, the police conducted a seizure of the person involved. To
     decide whether a seizure has occurred, a court must consider all
     the circumstances surrounding the encounter to determine
     whether the demeanor and conduct of the police would have
     communicated to a reasonable person that he or she was not free
     to decline the officer’s request or otherwise terminate the
     encounter. Thus, the focal point of our inquiry must be whether,
     considering the circumstances surrounding the incident, a
     reasonable person innocent of any crime, would have thought he
     was being restrained had he been in the defendant’s shoes.

Commonwealth v. Reppert, 814 A.2d 1196, 1201–1202 (Pa.Super. 2002)

(citations omitted). When determining whether an interaction has escalated

from a mere encounter to an investigatory detention, we consider, but are not

limited to, the following factors: the number of officers present during the

                                     -5-
J-A27011-19


interaction; whether the officer informs the citizen he or she is suspected of

criminal activity; the officer’s demeanor and tone of voice; the location and

timing of the interaction; the visible presence of weapons on the officer; and

the questions asked. See Commonwealth v. Beasley, 761 A.2d 621, 624–

625 (Pa.Super. 2000). Notably, “[our Supreme] Court and the United States

Supreme Court have repeatedly held [that] a seizure does not occur where

officers merely approach a person in public and question the individual or

request to see identification.” Commonwealth v. Lyles, 97A.3d 298, 302-

03 (Pa. 2014).

      The first question of law before us is whether the initial interaction

between the officers and Appellee amounted to a mere encounter or an

investigative detention. At the suppression hearing, the trial court held that

an investigative detention was initiated from the moment Officer Canela exited

his patrol vehicle. See N.T. Suppression Hearing, 1/3/19, at 61-63. In its

brief, the Commonwealth counters that the officer’s initial approach was a




                                    -6-
J-A27011-19


mere encounter. See Commonwealth’s brief at 10-11. We agree with the

Commonwealth.1

       The officers were clearly identifiable as police officers, present in a high

crime area, and outnumbered by Appellee’s group. Officer Lippert deployed

his flashlight because it was dark outside and Officer Canela asked the group

if anyone was smoking. No questions were directed at Appellee individually

and neither officer indicated to the group that anyone was suspected of

criminal activity.2 As Officer Canela exited his vehicle and started to approach

Appellee, he did not draw his weapon, make any demonstration of force, or


____________________________________________


1 In its opinion, the trial court altered its reasoning for why the gun must be
suppressed, stating that the initial interaction was a mere encounter which
transitioned into an investigative detention when the officers chased and
detained Appellee. Trial Court Opinion, 3/15/19, at 6. Nonetheless, the court
continued to base its finding of insufficient reasonable suspicion solely upon
behavior that occurred prior to the officers exiting the vehicle. Thus, because
it is unclear whether the trial court truly changed its position in its opinion, we
consider the issue of when the investigative detention began here.

2 Appellee argues that we should consider the fact that Officer Canela testified
that he told his partner as he was exiting the vehicle that he was going to
conduct an “investigation” in our analysis here. Appellee’s brief at 9. Appellee
explains that this statement shows that an investigative detention was
initiated when the officer exited the vehicle, because we must view the
evidence in the light most favorable to Appellee. Id. However, the record
does not indicate that Appellee heard Officer Canela’s remark. Without
evidence that Appellee heard the remark, it is not relevant to our analysis. An
officer’s subjective view of an interaction does not impact the objective
circumstances of whether a suspect feels free to leave unless, and until, that
intent is communicated to the suspect. See, e.g. Stansbury v. California,
511 U.S. 318, 323 (1994) (reiterating that a police officer’s subjective view
that an individual under questioning is a suspect, if undisclosed, does not bear
upon the question of whether the individual is in custody for purposes of
Miranda.). Accordingly, Appellee’s argument has no merit.

                                           -7-
J-A27011-19


utter any commands. When viewed objectively, this was a mere encounter.

Accordingly, the suppression court erred when it found that this interaction

amounted to an investigative detention.

      However, because the interaction did not end here, neither does our

inquiry. See Commonwealth v. Blair, 860 A.2d 567, 572 (Pa.Super. 2004)

(“[T]he level of intrusion into a person’s liberty may change during the course

of the encounter[.]”).    The Commonwealth contends that the interaction

escalated into an investigative detention when Appellee engaged in a

suspicious discarding motion, the officer approached him, and then he fled.

We agree with its assessment that the nature of the interaction escalated to

an investigative detention at this point. Therefore, the second question of law

before us is whether the officers had the reasonable suspicion necessary to

chase and detain Appellee once he fled.

      In order to determine whether the police officers had a reasonable

suspicion to conduct an investigative detention, we consider the totality of the

circumstances.   See, e.g., United States v. Cortez, 449 U.S. 411, 417

(1981). “Based upon that whole picture the detaining officers must have a

particularized and objective basis for suspecting the particular person stopped

of criminal activity.” Id. at 417–18. In our assessment, we give weight to

officer training and experience. Commonwealth v. Davis, 102 A.3d 996,

1000 (Pa.Super. 2014).      Importantly, our Supreme Court has held that

unprovoked flight alone does not create reasonable suspicion, but in


                                     -8-
J-A27011-19


combination with other factors, it may demonstrate that criminal activity is

afoot. In re D.M., 781 A.2d 1101 (Pa. 2001).

      Here, the suppression court held that the officers did not have

reasonable suspicion to detain Appellee. In its opinion, the suppression court

rested its decision on the “critical” grounds that Appellee’s flight was

provoked. See Trial Court Opinion, 3/15/19, at 5. It reasoned that because

Appellee did not begin to run until he saw Officer Canela approaching, his

flight was provoked.     Thus, Appellee’s flight was not relevant to the

investigative detention analysis and, without it, the Commonwealth could not

meet the reasonable suspicion threshold. The Commonwealth disagrees and

counters that the suppression court’s incorrect view regarding the nature of

Appellee’s flight stems from its erroneous conclusion that an investigative

detention had already ensued when Appellee decided to flee.              See

Commonwealth’s brief at 15.     The Commonwealth contends that when the

approach is viewed as a mere encounter, Appellee’s flight was unprovoked.

Regardless, the Commonwealth argues that Appellee’s flight should be

considered as one of the factors, which, when combined with the other

circumstances, gave the officers the necessary reasonable suspicion to justify

the investigative detention of Appellee. Id. Again, our precedent compels us

to agree with the Commonwealth.

      In Pennsylvania, we have repeatedly considered flight from a mere

encounter to be unprovoked. See In re D.M., supra; Commonwealth v.


                                    -9-
J-A27011-19


Walls, 53 A.3d 889 (Pa.Super. 2012).           Under our jurisprudence, an

appellant’s headlong flight from a high crime area upon a mere encounter is

considered suspicious and a relevant factor in the reasonable suspicion

analysis. Id. Moreover, we have not distinguished between “provoked” and

“unprovoked” flight and find the creation of such a distinction unnecessary

here. Id.

      For example, in D.M., a police officer responded to the corner of 28th

Street and Cecil B. Moore Avenue in Philadelphia after receiving an anonymous

tip that an individual on that corner had a gun. D.M., supra at 1162. The

caller identified the gun possessor as a black male, wearing a white t-shirt,

blue jeans, and white sneakers. Appellant matched the description given by

the tipster.   Id.   Accordingly, the officer exited his vehicle and told the

appellant “to come over.” Id. Instead, the appellant ran. Id. Eventually,

backup arrived and cornered the appellant.     Id.   A subsequent pat down

yielded a .32 caliber handgun. Id. Our Supreme Court determined that the

officer had the reasonable suspicion necessary to detain the appellant. Id. at

1164–65. The Court relied, in part, on the United States Supreme Court’s

decision in Illinois v. Wardlow, 528 U.S. 119 (2000), concluding that

“unprovoked flight could be considered among the relevant contextual

considerations, since ‘nervous, evasive behavior is a pertinent factor in

determining reasonable suspicion’ and ‘headlong flight—whenever it occurs—

is the consummate act of evasion.’” D.M., supra at 1164 (citing Wardlow,


                                    - 10 -
J-A27011-19


supra at 124). Importantly, the court did not define “unprovoked flight” or

attempt to distinguish it from “provoked flight.” Instead, it merely considered

the fact that the appellant fled as one of many factors giving rise to reasonable

suspicion for the detention.

      Similarly, in Walls, a police officer received information over his radio

that a black male wearing a black coat and black jeans was observed at an

intersection carrying a gun. A half-block away, the officer spotted someone

matching the description and attempted to stop the person. However, after

seeing the officer, the individual fled. Walls, supra at 894. Relying upon

D.M. and Wardlow, we concluded that the suspect’s “unprovoked flight,”

combined with his close proximity to the subject location and matching

characteristics to the description of the suspect, gave “rise to reasonable

suspicion that criminal activity was afoot.” Id. at 894. Again, we did not

define “unprovoked flight” or attempt to distinguish it from “provoked flight.”

      The framework utilized by D.M. and Walls is highly instructive here. As

recited earlier, the officers were on patrol as members of a special taskforce

trained in narcotics investigations and targeting high-crime areas.          The

officers, based on their experience, recognized the smell of burnt marijuana

emanating from Appellee’s group. They approached and asked if anyone was

smoking, but got no response other than Appellee’s suspicious movement. As

a result, Officer Canela decided to exit the vehicle and approach Appellee. He

made no show of force and was clearly identifiable as a police officer.


                                     - 11 -
J-A27011-19


However, before he could reach Appellee or ask him any questions, Appellee

fled.    As the officers struggled to detain him, Appellee made furtive

movements, including the attempt to conceal the firearm, which they then

recovered.

        Given the totality of the circumstances, and consistent with the holdings

in D.M. and Walls, we find that the officers possessed the requisite

reasonable suspicion to stop Appellant after he fled from the sidewalk.

Accordingly, the suppression court erred when it concluded that the

Commonwealth had not met its burden and suppressed the gun. Therefore,

we reverse the Superior Court’s order granting suppression of the gun, and

remand for further proceedings consistent with this memorandum.

        Order reversed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/20




                                      - 12 -